Citation Nr: 0812132	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-38 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.  

2.  Entitlement to an increased disability rating for chronic 
conjunctivitis of the right eye, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1967 
to December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issues of entitlement to service connection for a left eye 
disorder and entitlement to a disability rating greater than 
10 percent for the service-connected chronic conjunctivitis 
of the right eye.  

The issue of entitlement to a disability rating greater than 
10 percent for the service-connected chronic conjunctivitis 
of the veteran's right eye is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.  


FINDING OF FACT

Left corneal scarring and dystrophy has been associated with 
the veteran's active military service.  


CONCLUSION OF LAW

Left corneal scarring and dystrophy was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  The Board has considered this new legislation 
but finds that, given the favorable action taken herein with 
regard to the veteran's claim for service connection for a 
left eye disorder, no further discussion of the VCAA is 
required with respect to this issue.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In the present case, service connection is in effect for 
chronic conjunctivitis of the veteran's right eye based upon 
findings of residuals of an in-service acid burn to his right 
eye.  Currently, the veteran contends that the acid that 
spilled from batteries that he was attempting to fill during 
service went in, not only his right eye, but his left eye as 
well.  According to his recent testimony, he sought 
in-service treatment for his left eye while he was aboard a 
medical ship.  He maintains that he began receiving 
post-service medical care for his left eye within one year 
after his separation from service and that he has received 
regular left eye treatment since then.  See, e.g., March 2008 
hearing transcript (T.) at 3-5.  In October 2006 statements, 
family members explained that they have observed the veteran 
experience burning sensation, pain, irritation, redness, and 
blurred vision in his left eye on numerous occasions.  

According to the service medical records, in October 1969, 
the veteran sought treatment for complaints of "burning and 
blurred vision" following a battery acid burn to his right 
eye.  In November 1969, he expressed concern that he was 
using his left eye more than his right eye.  The December 
1969 separation examination noted that he had partial loss of 
vision in his right eye following the October 1969 acid burn 
to his right eye.  The examiner diagnosed refractive error.  
The service medical records are otherwise negative with 
regard to the veteran's left eye.  

Post-service medical records, however, reflect the veteran's 
repeated complaints of left eye symptomatology as well as 
objective findings of left eye pathology, beginning soon 
after his discharge from active military duty.  Although no 
left eye pathology was shown at a June 1970 VA examination, 
the veteran did complain of a burning sensation in both of 
his eyes as well as blurred vision at that time.  

A March 1975 VA eye examination provided a diagnosis of a 
left central corneal scar of mild density.  Subsequent 
medical records reflect treatment for the following left eye 
pathology and diagnoses:  chronic recurrent conjunctivitis in 
March 1982, mild residual irritation in April 1982, corneal 
scar in November 1982, diffuse macula opacity in the entire 
cornea (which was rather deep and occupied the corneal 
stroma) in February 1986, corneal scarring in June 2005, 
corneal dystrophy in October and November 2005, corneal 
scarring in February 2006, and corneal dystrophy manifested 
by chronic soreness in July 2006.  

Significantly, the claims folder contains multiple medical 
opinions associating the veteran's left eye disorder to his 
active military duty.  At a June 2005 private outpatient 
treatment session, the veteran reported having sustained an 
acid injury to his left eye in 1969.  The treating physician 
diagnosed corneal scarring secondary to the acid injury.  
Later, at a January 2006 VA outpatient treatment session, the 
veteran again reported having sustained an acid burn to his 
left eye in 1969.  The VA treating physician provided an 
impression of status post acid burn of the left eye.  

Also, at the VA eye examination conducted in February 2006, 
the veteran described the acid, or chemical, splash injury to 
his left eye in 1969 as well as his subsequent complaints of 
poor vision; recurrent inflammation, irritation, and redness; 
sensitivity to air, pollen, and smoke; and burning sensation.  
Following a physical examination, the examiner diagnosed 
significant endothelial (cornea) scarring with some guttata 
of the left eye.  Additionally, the examiner explained that, 
while this scarring is endothelial in nature, the disorder is 
"more likely than not . . . a residual of the original 
chemical injury to the left eye with damage to the cornea of 
the left eye."  

The Board acknowledges that these medical opinions 
associating the veteran's left corneal scarring with the 
in-service acid injury are predicated on his own statements 
of the purported accident.  As the Board has discussed in 
this decision, the service medical records are negative for 
complaints of, treatment for, or findings of a left eye 
disability other than refractive error.  Importantly, 
however, lay evidence (as, for example, the veteran's 
contentions in the present case) does not lack credibility 
simply because it is unaccompanied by contemporaneous medical 
evidence.  Buchanon v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  

Of significant importance in the present case are the 
post-service medical records which reflect complaints, and 
objective evaluation findings, of left eye pathology since 
shortly after the veteran's discharge from active military 
duty.  The continuity of symptomatology shown in these 
post-service reports supports the medical opinions 
associating the veteran's diagnosed left eye disorder with 
his active military duty.  Based on this evidentiary posture, 
therefore, the Board finds that the benefit-of-the-doubt rule 
applies and that service connection for left corneal scarring 
and dystrophy is warranted.  See 38 U.S.C.A. § 5107(b) & 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


ORDER

Service connection for left corneal scarring and dystrophy is 
granted.  


REMAND

At the March 2008 hearing, the veteran testified that he was 
scheduled to undergo an eye examination at the VA Outpatient 
Clinic (OPC) in New Port Richey, Florida one week later.  
T. at 7-8.  A remand of his claim for an increased rating for 
the service-connected chronic conjunctivitis of his right eye 
is necessary to accord the AMC an opportunity to procure 
records of recent right eye treatment and evaluation that he 
may have been accorded at this medical facility.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (stipulating that 
VA is deemed to have constructive, if not actual, knowledge 
of records generated by VA).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) recently set forth specific VCAA notification 
requirements for increased rating claims.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Because the VCAA notice 
letter furnished to the veteran in November 2005 in the 
present case does not comply with the Court's holding in 
Vazquez-Flores, a corrective VCAA notification letter should 
be issued to him on remand.  

Accordingly, further appellate consideration of the veteran's 
increased rating claim for his service-connected right eye 
disorder will be deferred and the issue is REMANDED for the 
following actions:  

1.  The AMC should provide the veteran 
with corrective VCAA notification that 
is in compliance with the requirements 
set forth in Vazquez-Flores v. Peak, 
22 Vet. App. 37 (2008).  Specifically, 
the notice should advise the veteran 
that, to substantiate his increased 
rating claim for the service-connected 
chronic conjunctivitis of his right 
eye, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or an 
increase in severity of the disability 
as well as the effect that the 
worsening has on his employment and 
daily life.  

In addition, the letter should include 
examples of the types of medical and 
lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the right eye disability.  

Further, the veteran should be afforded 
a copy of the applicable criteria 
needed to establish an increased 
(higher) evaluation under all 
applicable Diagnostic Codes for rating 
the service-connected right eye 
disability.  

Also, the veteran should be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

2.  Copies of any additional records of 
right eye treatment and evaluation that 
the veteran has received at the New 
Port Richey VA OPC since February 2006 
should be obtained and associated with 
the claims folder.  

3.  Following the completion of the 
above, the AMC should re-adjudicate the 
issue of entitlement to a disability 
rating greater than 10 percent for the 
service-connected chronic 
conjunctivitis of the right eye.  If 
the decision remains in any way adverse 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


